United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1851
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Elpidio Paz-Camarena

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 18, 2013
                             Filed: December 19, 2013
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BOWMAN, and BEAM, Circuit Judges.
                         ____________

PER CURIAM.

       Elpidio Paz-Camarena appeals his fifty-one month sentence following his plea
of guilty to illegal reentry subsequent to an aggravated felony conviction in violation
of 8 U.S.C. § 1326(a) and (b)(2). Authorities and immigration officials discovered
Paz-Camarena when he was arrested in June 2012 for assault in Kansas City,
Missouri. The presentence investigation report, accepted by the district court1
without objection from Paz-Camarena, recommended a forty-one to fifty-one month
United States Sentencing Guidelines range. The district court noted the Guidelines
range, discussed the factors set forth in 18 U.S.C. § 3553(a), and focused specifically
on Paz-Camarena's relatively short sentence for the prior felony conviction for
attempted statutory rape. The district court ultimately sentenced Paz-Camarena to the
top of the range, fifty-one months. Paz-Camarena argues on appeal that this sentence
was substantively unreasonable because it is greater than necessary to satisfy the
statutory goals of sentencing. He also argues that the district court procedurally erred
by not articulating an explanation of the fifty-one month sentence.

       We have reviewed the record and find the district court did not abuse its
considerable discretion in sentencing Paz-Camarena to the presumptively reasonable
within-range sentence of fifty-one months. See United States v. Pappas, 715 F.3d
225, 229-30 (8th Cir. 2013) (standard of review, presumption). Further, as Paz-
Camarena did not object to the district court's alleged procedural error, we review for
plain error and find no error, plain or otherwise. See United States v. Hoffman, 707
F.3d 929, 937 (8th Cir. 2013) (plain error standard of review). In fact, the district
court articulated a rather extensive explanation of its reason for arriving at the fifty-
one month sentence. Accordingly, we affirm.
                        ______________________________




      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                          -2-